DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the abstract appears to be a photocopy of  WO 2019/123047 A1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pad (29)" in line 15.   There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 7 recite the limitation "the pad (29)" in line 2.   There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pad (29)" in lines 6-7.   There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pad (29)" in line 4.   There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2016/076563).
As to claim 1, Cho discloses  a suspension device (10) of suction pads (15) of manipulators (13), as illustrated in Figures 1-2,  the suspension device comprising a body (26) fixable to a manipulator;  a stem (27) passing through the body, or telescopically constrained thereto, and sliding with respect to the body (4) between a retracted position and an extended position, along a longitudinal axis;  an elastic element (16) to counter the movements of the stem, and wherein a distal end  of the stem  is constrainable to a suction pad  and the stem is hollow to allow the air to be suctioned from said suction pad, and a braking device (21) having a pad (23) (see paragraphs [0006]) movable between a forward position, at which it applies a pressure onto the stem sufficient to slow down the travel thereof or stop it completely, and a rearward position, at which the pad does not interact with the stem or at most it rests on the stem without hindering the movements thereof, in response to the stresses imparted by an actuator (24,25).
With claim 2, the pad comprises an inclined back surface and an opposite front surface (see annotated Figure 2 below), wherein the front surface is intended configured to move in abutment against the side surface of the stem and the inclined back surface provides an inclined-plane or wedge coupling with the actuator.

    PNG
    media_image1.png
    914
    632
    media_image1.png
    Greyscale

With claim 3, the actuator is susceptible of movements parallel to the longitudinal axis, and the pad is susceptible of movements along an orthogonal direction (see Figure 2).
With claim 4, the braking device comprises a spring (24) or equivalent resilient, preloaded element countering the actuator.
With claim 5, the braking device comprises a cylindrical seat (22) and the actuator  is an air piston (25) (see paragraph [0006]) movable in said cylindrical seat in response to the thrust applied by a pressurized fluid supplied to the braking device, and wherein the piston  comprises at least one contact surface intended to interact with an inclined back surface of the pad  in order to apply the thrust necessary to move the pad  in abutment against the stem.
With claim 8, the braking position of the stem is achieved by means of the spring (24).
With claim 11, the braking device is coupled with the body and has a seat (22)  for the sliding of the stem, and wherein the pad fronts onto said seat.
Allowable Subject Matter
Claims 6-7 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cho’642, Cho’300, Looi, Lindsey, Jr., and Maffeis are cited as being relevant art, because each prior art discloses a suspension device comprising a body and a stem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651